Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 18, 2019

                                     No. 04-17-00673-CV

                    BITTERROOT HOLDINGS LLC (Cross-Appellee),
                                  Appellant

                                              v.

                        HB PROPERTIES I LLC (Cross-Appellant),
                                    Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-01352
                        Honorable David A. Canales, Judge Presiding


                                       ORDER
Sitting:      Karen Angelini, Justice (Not Participating)
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice

       Appellant’s unopposed motion for an extension of time to file a motion for rehearing is
granted. We order appellant’s motion for rehearing, if any, due January 22, 2019.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of January, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court